In re A-1 Remodeling; — Defendant; Applying for Supervisory and/or Remedial Writs Office of Workers’ Comp. Dist. 6s, No. 00-06345; to the Court of Appeal, First Circuit, No. 2002 CA 0357.
Granted. The order of the court of appeal granting claimant’s motion for remand is vacated and set aside. The case is remanded to the court of appeal for consideration of the motion by a three-judge panel, after providing the parties with an appropriate opportunity to brief the issue. See Gootee Construction, Inc. v. Amwest Surety Ins. Co., 00-2341 (La.11/13/00), 775 So.2d 1044.